Title: To Alexander Hamilton from Rufus Graves, 8 December 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Oxford 8th. December 1799
          
          It is now become very necessary that a surgeon be appointed for the 16th. Regt. We have as I suppose as many men at Oxford as either of the regiments in the Brgade  and the probability is that we shall soon have more than either. Although it is a very healthy season, yet, not a day transpires but we need surgical or medical assistance; besides according to the regulations of the paymaster General we must have the assistance of a surgn. at every muster. 
          I have recivd of Mr. Stevens two chests of medicine and Surgical instruments, and have caused them to be transported to Oxford but I am directed to deliver them to no one but the surgeon of the Regiment.
          It also appears to be necessary that the vacancies occasioned by the appointment of the Staff should be filld One Officer from each company being stationed at Oxford one only remains at the recruiting rendezvous,  where the vacancy  is and in case of sickness, death or other casualty the subdistrict will be left vacant, a check has already been put to the recruiting service on this account in  two instances. I cannot but repeat my desire that Perkins May be appointed, for I believe him to be one of the most promising young fellows in the circle of my acquaintance.
          I have the honor to be with very great respect Sir Your obedient Sert.
          
            R Graves Lt Col. Comt. 16th US Regt.
          
          Major General Hamilton
        